DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.
 
Applicant’s amendment of claims 1, in the paper of 9/2/2021, is acknowledged.  Applicants' arguments filed on 9/2/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1, 3-16, 18-21, 23-27 are still at issue and are present for examination.
Election/Restriction
Applicant’s election with traverse of Group XIII, Claims 1-11 drawn to a host comprising a recombinant nucleic acid encoding a polypeptide having 30% identity to SEQ ID NO:4, in the paper of 7/3/2018 is acknowledged.  Applicant’s election without traverse of the species of hydroxymethylglutaryl-CoA reductase, in the paper of 11/13/2018 is acknowledged.

Claims 12-16, 18-20, are withdrawn from further consideration by the examiner, 37CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 1, 3-6, 7, 8, 9, 10, 11, 21, 23-27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn based upon applicants amendment of the claim 1 in the paper of 9/2/2021.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3-6, 7, 8, 9, 10, 11, 21, 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markosyan et al. (US 2014/0357588, published Dec 4, 2014) and Uniprot Accession No. K4BWC0, Feb 4 2015.
	This rejection was stated in the previous office action as it applied to previous claims 1, 7, 8, 9, 10, 11, 21 and 22.  In response to the rejection, applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  For applicants convenience the original rejection is repeated herein.  Newly added claims 23-27 are included in the rejection for the same reasons previously stated for claims 1, 7, 8, 9, 10, 11, 21.  It is noted that the previous rejection referenced Uniprot Accession No. K4BWC0, Nov 12 2012, which was the original version of Uniprot Accession No. K4BWC0 submitted in the database.  The current rejection is based upon Uniprot Accession No. K4BWC0, Feb 4, 2015, a later version but still available as prior art. 
	As stated previously, Markosyan et al. teach methods of preparing highly purified steviol glycosides, particularly rebaudiosides A, D and M.  The methods include recombinant microorganisms for converting various starting compositions to target steviol glycosides.
E. coli and S. cerevisae host comprising recombinant nucleic acid sequences encoding polypeptides involved in steviol glycoside synthesis.  Markosyan et al. specifically teach a recombinant host comprising a nucleic acid encoding the polypeptide of SEQ ID NO:5 which has at least 80% identity to SEQ ID NO:4, wherein the recombinant host is capable of producing a glycosylated diterpene.  Markosyan et al. teach the above recombinant host cells comprising additional steviol biosynthesis enzymes and their encoding nucleic acids including recombinant nucleic acid sequences encoding steviol biosynthesis enzymes which are selected from the group including geranylgeranyl diphosphate synthase, copalyl diphosphate synthase, kaurene synthase, kaurene oxidase, kaurenoic acid 13-hydroxylase (KAH), steviol synthetase, deoxyxylulose 5-phosphate synthase (DXS), D-1-deoxyxylulose 5-phosphate reductoisomerase (DXR), 4-diphosphocytidyl-2-C-methyl-D-erythritol synthase (CMS), 4-diphosphocytidyl-2-C-methyl-D-erythritol kinase (CMK), 4-diphosphocytidyl-2-C-methyl-D-erythritol 2,4-cyclodiphosphate synthase (MCS), 1-hydroxy-2-methyl-2(E)-butenyl 4-diphosphate synthase (HDS), 1-hydroxy-2-methyl-2(E)-butenyl 4-diphosphate reductase (HDR), acetoacetyl-CoA thiolase, truncated HMG-CoA reductase, mevalonate kinase, phosphomevalonate, kinase, mevalonate pyrophosphate decarboxylase and cytochrome P450 reductase etc. (See [0022], [0156]).   Markosyan et al. teach the above recombinant host cells in comprising additional steviol biosynthesis enzymes  and their encoding nucleic acids including recombinant nucleic acid sequences encoding steviol biosynthesis enzymes including 
Uniprot Accession No. K4BWC0, Feb 4 2015 teach a polynucleotide encoding a UDP-glycosyltransferase from Solanum lycopersicum (tomato) which has 100% amino acid sequence identity to SEQ ID NO: 4.
One of skill in the art before the effective filing date would have been motivated to practice the steviol glycoside synthesis methods taught by Markosyan et al. substituting the polynucleotide encoding the UDP-glycosyltransferase from Solanum lycopersicum (tomato)  taught by Uniprot Accession No. K4BWC0, Feb 4 2015, for the polypeptide of SEQ ID NO:5 taught by Markosyan et al., as a means of identifying polypeptides for the synthesis of steviol glycosides and using these polypeptides to synthesize steviol glycosides.  The prima facie case of obviousness is based upon the rationale of a simple substitution of one known equivalent element (the UDP-glycosyltransferase of Uniprot Accession No. K4BWCO) for another (the polypeptide taught by Markosyan et al.) to obtain predictable results.
The expectation of success is high based upon the high level of skill in the art of recombinant protein expression as illustrated by the teachings of Markosyan et al.

Applicants Response:

Applicants continue to argue the previous rejection on much of the same basis as previously argued and addressed. 

Applicants further submit that the office has not established that all 792 enzymes are equally functional to support simple substitution, much less that all would have greater activity using RebA as a substrate.  Applicants submit that the office has not met its burden showing that a person of ordinary skill would look beyond the 792 mentioned in the prior art to find a 793rd enzyme (the database entry cited).
Applicants amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record.
	Claims 1, 3-6, 7, 8, 9, 10, 11, 21, 23-27 remain rejected under 35 U.S.C. 103 as being unpatentable over Markosyan et al. (US 2014/0357588, published Dec 4, 2014) and Uniprot Accession No. K4BWC0, Feb 4 2015.

Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
10/62021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652